Citation Nr: 0402373	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as major depression).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disability.

The file indicates that the veteran is also claiming 
entitlement to service connection for cardiovascular disease 
and a low back disability.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

A chronic psychiatric disability did not have its onset 
during the veteran's period of active military service.


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred, nor is it 
presumed to have been incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in August 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's DD 214 shows that he served on honorable active 
duty from June 1965 to June 1967 and that during his entire 
tour of military service he never served in the Republic of 
Vietnam but was instead assigned to duty postings only in the 
continental United States and Western Europe.  His military 
decorations do not reflect that he ever participated in armed 
combat during service.  On separation from service his 
Military Occupational Specialty (MOS) was as an Engine 
Equipment Repairman and he held the rank of a Specialist with 
an E-4 military pay grade.

The veteran's service medical records show that on entrance 
examination in June 1965 he was psychiatrically normal and 
denied having any history of depression or other psychiatric 
symptoms on his medical history questionnaire.  His service 
medical records contain no reference to psychiatric diagnoses 
or treatment for psychiatric complaints throughout his entire 
period of active duty.  Separation examination in March 1967 
shows normal psychiatric findings and no admission of any 
history of depression or other psychiatric symptoms.  In a 
signed affidavit on discharge from active duty in June 1967 
the veteran affirmed that his medical condition remained 
unchanged since the March 1967 examination.

The veteran filed his claim for VA compensation for a 
psychiatric disability (claimed as depression) in August 
1998.  In support of his claim, he submitted a collection of 
private and VA medical records, which included medical 
reports reviewed by the Social Security Administration (SSA) 
pursuant to a claim for SSA disability benefits.  The records 
show that the SSA determined that the veteran was disabled as 
of October 1996 primarily as a result of chronic ischemic 
heart disease with angina and a chronic orthopedic disability 
affecting his lower back.  Although a history of depression 
was noted, the SSA deemed his primary source of disability to 
be from cardiovascular disease and his low back disorder.

With regard to the veteran's psychiatric history, the VA and 
private medical records associated with the claims file show 
that he was diagnosed with dysthymia in February 1997 and 
then afterwards with major depression in April 1997.  Current 
VA records show a diagnosis of major depressive disorder in 
April 2002.  The reports show that the veteran first sought 
treatment for psychiatric symptoms indicative of depression 
beginning in the early 1980's and that he was admitted for 
inpatient treatment at a non-psychiatric hospital in 1984.  
None of these medical records contain any opinion from the 
treating medical specialists that affirmatively linked the 
veteran's psychiatric diagnosis with his period of military 
service.  

Three handwritten lay witness statements were received during 
the period from January - February 2002 from the veteran's 
brother and two friends.  These statements indicate, in 
essence, that the brother and one friend both reported that 
they knew the veteran both before he entered service and 
after he returned and that they noticed that although he was 
normal prior to service he was prone to crying spells, 
depression and melancholia after his return and this 
depression had persisted to the present day.  The third 
witness, a personal friend, reported that the veteran had 
stated that his crying spells and depressive symptoms first 
began shortly after he was discharged from active duty.

The veteran has presented written contentions in support of 
his claim in which he reported that he developed depression, 
manifested by periods of uncontrolled and spontaneous weeping 
and melancholia, very shortly after entering military basic 
training after learning that his baby niece had died of a 
respiratory illness.  He reported that his depression in 
service was further compounded when he learned the news that 
his nephew (a young child who was also the brother to the 
deceased niece) had also been diagnosed with a similar 
illness.  According to the veteran, the nephew died during 
service and he was permitted to take leave to attend his 
burial.  He also reported that when he entered service it was 
his first experience away from home.  During basic training, 
he experienced such difficulties adjusting to his new 
surroundings and the military environment that he was sent to 
"Special Learning Classes" to accommodate his shortcomings.  
Afterwards, upon returning to duty he continued to experience 
episodes of depression that reportedly persisted following 
his discharge from the military all the way to the present 
time.  

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of psychiatric complaints in 
service will permit service connection for a chronic 
psychiatric disorder, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In the present case, we observe that the clinical evidence 
does not offer any objective proof of a nexus between the 
veteran's current psychiatric disability and his period of 
military service.  The veteran's service medical records are 
completely devoid of any reference to a psychiatric 
disability during active duty and the veteran, by his own 
admission on the medical history questionnaires that he 
answered at the time, denied having any significant 
psychiatric history.  Current medical records show a 
diagnosis of chronic major depression as early as February 
1997, with indications in the medical reports that the 
veteran may have been experiencing psychiatric symptoms as 
early as the first half of the 1980's.  However, these 
records do not show that any physician had ever provided a 
medical opinion that objectively linked the veteran's 
depression to his period of active duty.  

Although the veteran has alleged onset of depressive symptoms 
during active duty, his service records do not corroborate 
this reported history.  As he is not a trained physician, his 
statements as to when he believed the actual date of onset of 
his chronic depression occurred are insufficient to establish 
a link between his current psychiatric diagnosis and his 
period of military service absent corroboration through 
objective medical evidence.  Similarly, the statements of the 
veteran's lay witnesses are insufficient by themselves to 
establish that the veteran had an active psychiatric 
diagnosis of major depression that was disabling to a 
compensable degree within the one-year presumptive period 
following his separation from service.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran has alleged that he had difficulties learning 
basic soldiering skills during military training and that 
this was an indication of onset of a psychiatric disability 
early in service.  However, his service medical records and 
his DD 214 do not offer any indication that he developed a 
psychiatric disorder in service or that he was a poor soldier 
whose job performance was adversely affected by a psychiatric 
disorder.  We note that his separation documents show that he 
attained the rank of Specialist and an E-4 pay grade within 
two years of active service, and there is no indication that 
he was discharged from service on any medical grounds due to 
psychiatric or personality problems.

In view of the foregoing discussion, we conclude that there 
is no objective clinical evidence that establishes a nexus 
between the veteran's current diagnosis of major depression 
and his period of active duty.  Therefore, in the absence of 
such evidence, the veteran's claim of entitlement to service 
connection for a chronic psychiatric disability must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a chronic psychiatric disability is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



